DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 103 rejection of Claims 1, 3, 6— 13, 15 — 19 and 21 — 22 as being
unpatentable over Kentaro et al (JP 2013 — 208793) in view of Schafer (U.S. Patent Application
Publication No. 2010/0291331 A1) and Futscher et al (U.S. Patent Application Publication No.
2013/0317169 A1) as evidenced by JP 4845242 B1 (English Abstract), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1, 3, 6 — 13, 15 — 19 and 21 — 22 are rejected under 35 U.S.C. 103 as being
unpatentable over Yoshida et al (U.S. Patent Publication No. 2013/0034674 A1) in view of Schafer (U.S. Patent Application Publication No. 2010/0291331 A1) and Futscher et al (U.S. Patent Application Publication No. 2013/0317169 A1).
With regard to Claim 1, Yoshida et al disclose a multilayer structure
having a base material (X) and a layer (Y) on the base material (paragraph 0047); layer (Y) comprises a metallic oxide (paragraph 0047) that is aluminum oxide (paragraph 0068) and a phosphorous compound that reacts with the metallic oxide (paragraph 0047) that is phosphoric acid (paragraph 0099) and a metal that is a cation and that has a charge of 2, because it
is an inorganic metal acid salt that is a carbonate (paragraph 0116); the cation is therefore not
from metal oxide; Yoshida et al do not disclose that any other phosphorous compound is required; the disclosed phosphorous compound is therefore the  sole phosphorous compound; layer (Y) includes an infrared absorption in the range of 800 — 1400 cm-1 to 1080 — 1130 cm-1 (paragraph 0047); layer (Y) is formed from a reaction between a metallic oxide (aluminum) and phosphorus compound and the molar number satisfies 1 <= Nm/Np <= 3.6 (paragraph 0105). Yoshida et al do not expressly disclose the claimed product, between 0.001 and 0.30. However, the percentage of the cation in the layer (Y) is less than 5% by mass (paragraph 0117). It would have been obvious for one of ordinary skill in the art to provide for less than 5% by molar mass, as less than 5% by mass is disclosed. Although the disclosed range of product is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
Yoshida et al also do not disclose a cation that is calcium. However, Schafer teaches that
calcium carbonate is a white pigment (paragraph 0150) and Futscher et al disclose that calcium
carbonate is an acid metal salt (paragraph 0114). It therefore would have been obvious for one of ordinary skill in the art to provide for calcium carbonate in order to obtain white pigmentation as
taught by Schafer.
With regard to Claims 3 and 6, Yoshida et al disclose thermoplastic resin (paragraph 0121).
With regard to Claims 7 and 9, Yoshida et al disclose a coating (U) comprising
phosphorous and a polymer (paragraphs 0195 — 0206).
With regard to Claim 8, a second coating liquid is disclosed by Yoshida et al (paragraphs 0195 — 0206).
With regard to Claim 10, Yoshida et al disclose a packaging material (paragraph
0122).
With regard to Claim 11, the claimed aspect of ‘extrusion’ is directed to a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 12 and 18, a vertical form — fill — seal bag is disclosed by Yoshida et al (pouch; paragraph 0030).
With regard to Claim 13, a vacuum insulator is disclosed by Yoshida et al (paragraph 0030).
With regard to Claims 15 — 17, 19 and 21, a protective sheet for an electronic device,
therefore an information display device, is disclosed (paragraph 0140 of Yoshida et al).
With regard to Claim 22, an oxygen transmission rate of less than 1 mL/(m2day atm) is
disclosed by Yoshida et al (paragraph 0119). The multilayer structure therefore has the claimed
oxygen transmission rate when it is stretched 5%. However, a structure that is stretched 5% is not
claimed.

ANSWERS TO APPLICANT’S ARGUMENTS
4.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1, 3, 6— 13, 15 — 19 and 21 — 22.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782